IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
ADRIA L. WILLIAMS, former
wife,                               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-4873

DAVID E. RADFORD, former
husband,

      Appellee.

_____________________________/

Opinion filed July 21, 2014.

An appeal from the Circuit Court for Escambia County.
Thomas R. Santurri, Judge.

Lanell Williams-Yulee, Tampa, for Appellant.

Caryn A. Van Matre of Caryn A. Van Matre, P.A., Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, PADOVANO, and RAY, JJ., CONCUR.